     9:20-cv-04463-RMG               Date Filed 12/28/20      Entry Number 1-1      Page 1 of 6




                                                                                                           ELECTRONICALLY FILED - 2020 Dec 07 12:21 PM - BEAUFORT - COMMON PLEAS - CASE#2020CP0702372
STATE OF SOUTH CAROLINA                         )       IN THE COURT OF COMMON PLEAS
                                                )        FOURTEENTH JUDICIAL CIRCUIT
COUNTY OF BEAUFORT                              )
                                                )
    DANA PEEPLES                                )
                                                )             CASE NO.: 2020-CP-_______
                        Plaintiff,              )
                                                )
                vs.                             )                   SUMMONS
                                                )            (JURY TRIAL DEMANDED)
HERRNSTEIN AUTO GROUP, LLC;                     )
WILLIAM A HERRNSTEIN;                           )
                                                )
                  Defendants                    )
____________________________________

TO: DEFENDANT(S), ABOVE-NAMED:

        YOU ARE HEREBY SUMMONED and required to answer the Complaint in this action, a

copy of which is herewith served upon you, and to serve a copy of your Answer to said Amended

Complaint on the subscribers hereunder at their offices located at The Gibbs Law Firm, LLC, 1304

Boundary Street, Beaufort, South Carolina 29902, within thirty (30) days after the service hereof,

exclusive of the day of such service; and if you fail to answer the Complaint within the time aforesaid,

the Plaintiff in the action will apply to the Court for relief demanded in said Amended Complaint.



                                                        THE GIBBS LAW FIRM, LLC

                                                        s/Christopher F. Gibbs___________
                                                        Christopher F. Gibbs
                                                        1304 Boundary Street
                                                        Beaufort, SC 29902
                                                        Tel: (843) 379-2330
                                                        Fax: (843) 379-2332
                                                        Email: cgibbs@cgibbslawfirm.com
                                                        ATTORNEY FOR PLAINTIFF

Beaufort, South Carolina
December 7, 2020




                                               Page 1 of 1
     9:20-cv-04463-RMG             Date Filed 12/28/20      Entry Number 1-1       Page 2 of 6




                                                                                                          ELECTRONICALLY FILED - 2020 Dec 07 12:21 PM - BEAUFORT - COMMON PLEAS - CASE#2020CP0702372
STATE OF SOUTH CAROLINA             )                   IN THE COURT OF COMMON PLEAS
                                    )                    FOURTEENTH JUDICIAL CIRCUIT
COUNTY OF BEAUFORT                  )
                                    )
   DANA PEEPLES                     )
                                    )                       CASE NO.: 2020-CP-_______
                  Plaintiff,        )
                                    )
            vs.                     )                                 COMPLAINT
                                    )                           (JURY TRIAL DEMANDED)
HERRNSTEIN AUTO GROUP, LLC;         )
WILLIAM A HERRNSTEIN;               )
                                    )
                   Defendants.      )
____________________________________)

        The Plaintiff, Dana Peepels and her herein undersigned attorney, complaining of the

Defendants herein, would allege and show unto this Court the following:

                                      PARTIES AND JURISDICTION

        1.      Plaintiff, Dana Peepels (hereinafter “Plaintiff ) is a citizen and resident of Beaufort

County, State of South Carolina.

        2.      Defendant, Herrnstein Auto Group, LLC (hereinafter “Defendant Auto Group ),

upon information and belief, is a domestic corporate entity organized under the laws of the State of

Ohio which has its primary offices in Chillicothe, Ohio and conducts business in Beaufort, South

Carolina.

        3.      Defendant, William A. Herrnstein is, (hereinafter “Defendant Driver ), upon

information and belief, a citizen and resident of Chillicothe, State of Ohio.

        4.      On information and belief, Defendant Driver owns, operates, and fully controls all

aspects of the business workings and dealings of Defendant Auto Group, LLC.

        5.      Defendant Driver and Defendant Auto Group named herein are, on information and

belief, interwoven to such a degree that their wrongful acts as alleged by Plaintiff may hereinafter be

referred to as the acts of a single entity, hereinafter “Defendant Owner.


                                              Page 1 of 5
     9:20-cv-04463-RMG           Date Filed 12/28/20       Entry Number 1-1        Page 3 of 6




                                                                                                       ELECTRONICALLY FILED - 2020 Dec 07 12:21 PM - BEAUFORT - COMMON PLEAS - CASE#2020CP0702372
       6.      Plaintiff was involved in a collision that occurred along Charles Street, in Beaufort

County, South Carolina on or about September 11, 2019 (hereinafter the “subject collision ).

       7.      Defendant Driver was cited as being the at-fault party in the subject collision.

       8.      At all times relevant hereto, Defendant Driver was the operator of a 2019 Hyundai,

bearing an Ohio license Plate No.: 0028040 (“the subject vehicle ).

       9.      Defendant Driver was operating the subject vehicle for the purpose of Defendant

Owner s business, at the direction of Defendant Owner, on Defendant Owner s behalf, and to further

Defendant Owner s business.

       10.     This Court has jurisdiction over the parties and the subject matter herein, and venue

is proper in the Beaufort County Court of Common Pleas.

                                                  FACTS

       11.     At all times revenant hereto, Defendant Driver was operating the subject vehicle for

the purpose of Defendant Owner s business, at the direction of Defendant Owner, on Defendant

Owner s behalf, and to further Defendant Owner s business.

       12.     Under information and belief, at all times herein, Defendant Owner owned,

maintained, and controlled the subject vehicle.

       13.     On September 11, 2019, and all times material hereto, Defendants owed a duty to

exercise reasonable care in the ownership, operation, maintenance, control and/or use of the subject

vehicle, for the benefit of other individuals on the public roadways, including Sharon and Allen.

       14.     On September 11, 2019, Plaintiff was lawfully operating her 2009 Chevrolet, bearing

South Carolina License Plate No.: FIL709, and traveling along Charles Street in Beaufort County,

South Carolina.

       15.     At the same time, while in the scope of his employment and furthering the business

of Defendant Auto Group, Defendant Driver negligently operated the subject vehicle and caused a


                                             Page 2 of 5
      9:20-cv-04463-RMG            Date Filed 12/28/20        Entry Number 1-1         Page 4 of 6




                                                                                                              ELECTRONICALLY FILED - 2020 Dec 07 12:21 PM - BEAUFORT - COMMON PLEAS - CASE#2020CP0702372
violent collision when Defendant Driver, while exiting a parking lot, failed to yield the right of way to

ongoing traffic, and ultimately causing a T-bone collision with the vehicle occupied by Plaintiff.

        16.      There were no exigent, emergent, or extenuating circumstances then existing which

would relieve Defendant Driver of liability for such reckless behavior.

        17.      There was noting Plaintiff could have done to avoid the collision, and Plaintiff did not

do anything to cause or contribute to the collision.

        18.      At all times herein, the vehicle Plaintiff was operating had the right of way, was being

operated in a manner consistent with all traffic laws, and was operated in a manner so as to display

due regard for the safety of herself and all others using the highway.

        19.      Plaintiff s vehicle sustained substantial damage

        20.      The collision caused Plaintiff to suffer significant bodily injuries and other damages.

        21.      Plaintiff sought and received medical treatment because of the injuries caused to her

in this collision.

        22.      All of the medical treatment undertaken by Plaintiff after the collision was reasonable,

necessary, and medically indicated due to the injuries caused to Plaintiff by the Defendants herein.

        23.      All of the medical expenses incurred by Plaintiff following this collision were

reasonable and customary within her community.

        24.      This collision also caused Plaintiff to suffer human losses such as pain, suffering, fear,

anxiety, loss of enjoyment of life, and mental anguish.

        25.      The collision also caused Plaintiff to suffer loss of income, loss of earning capacity,

loss of property, and other financial losses.

        26.      By the herein described conduct and omissions, as well as all relevant times prior to,

the Defendants breached their duties of care owed to Plaintiff.

                 FOR A FIRST CAUSE OF ACTION; AGAINST DEFENDANT OWNER
                     (Negligence, Gross Negligence, Recklessness, Negligence Per Se)
                                                Page 3 of 5
      9:20-cv-04463-RMG          Date Filed 12/28/20        Entry Number 1-1         Page 5 of 6




                                                                                                            ELECTRONICALLY FILED - 2020 Dec 07 12:21 PM - BEAUFORT - COMMON PLEAS - CASE#2020CP0702372
        27.     Plaintiff realleges and incorporates the contents of the preceding paragraphs as fully

and completely as if verbatim.

        28.     At all times material hereto, Defendant Owner owed a duty to exercise reasonable care

in the operation of the subject vehicle for the benefit of the Plaintiff, and the public at large, on the

public roadways.

        29.     At all times material hereto, through its conduct and omissions, Defendant Owner

breached its duty of care to the public at large, and in particular to Plaintiff, as Defendant Owner were

careless, negligent, grossly negligent, reckless, willful and wanton in one or more of the following

particulars:

                a. Failing to keep vehicle under proper control;
                b. Failing to keep a proper lookout;
                c. Failing to use that degree of care and caution which a reasonably prudent person
                   would under the circumstances;
                d. Operating a motor vehicle with reckless disregard for the rights of others using the
                   highways;
                e. Reckless Driving, in violation of § 56-5-2920 of South Carolina Code of Laws;
                f. Failing to maintain adequate attention to the road and/or traffic conditions then
                   existing;
                g. In driving while distracted and/or inattentive; and
                h. In such other and further particulars as the evidence may show;

        30.     There were no obstacles or conditions existing on the highway at the location of this

collision which in anyway impaired Defendant Driver s view and ability to observe and react to the

conditions on the highway near him.

        31.     As a direct and proximate result of the careless, negligent, grossly negligent, reckless,

willful and wanton acts and omissions of Defendant Owner complained of herein, Plaintiff has

suffered injuries and other damages, including some or all of the following:

                a.   Severe physical injuries;
                b.   Medical expenses and transportation expenses connected with medical treatment;
                c.   Mental anguish and emotional distress;
                d.   Fear and anxiety;
                e.   Permanent scarring and disfigurement;
                                              Page 4 of 5
     9:20-cv-04463-RMG           Date Filed 12/28/20           Entry Number 1-1     Page 6 of 6




                                                                                                         ELECTRONICALLY FILED - 2020 Dec 07 12:21 PM - BEAUFORT - COMMON PLEAS - CASE#2020CP0702372
                f.   Physical impairment;
                g.   Increased susceptibility to future injury;
                h.   Personal property damages
                i.   Pain and suffering;
                j.   Loss of income and diminished earning capacity;
                k.   Alteration of lifestyle; and
                l.   Other and further such particulars as may be learned through discovery, trial, or
                     otherwise.

        32.     Plaintiff is entitled to judgment against the Defendants, Defendant Driver and

Defendant Auto Group, herein referenced as Defendant Owner, jointly and severally, for actual

damages, for punitive damages, for the costs of this action, for pre-judgment interest on all special

damages, for post-judgment interest, and for such other and further relief as this Honorable Court

may deem just and proper.

        WHEREFORE, the Plaintiff prays that judgement be entered in favor of Plaintiff against

Defendants, jointly and severally, as follows:

        i.      Actual and compensatory damages, in an amount sufficient to compensate for the
                injuries and damages sustained as may be determined by a jury;
        ii.     Nominal, incidental, and consequential damages, in an amount to be determined by a
                jury;
        iii.    Punitive damages, adequate to punish the Defendants named and other from
                continuing and/or repeating such similar conduct warranting punishment, in an
                amount to be determined by a jury;
        iv.     All costs, interest as authorized by law, disbursements, and all reasonable attorney s
                fees associated with this action; and
        v.      Any and all such other and further relief as this Court or the trier of fact may deem
                just and proper.
                                                        THE GIBBS LAW FIRM, LLC

                                                          s/Christopher F. Gibbs___________
                                                          Christopher F. Gibbs
                                                          1304 Boundary Street
                                                          Beaufort, SC 29902
                                                          Tel: (843) 379-2330
                                                          Fax: (843) 379-2332
Beaufort, South Carolina                                  Email: cgibbs@gibbslawsc.com
December 7, 2020.


                                                 Page 5 of 5
